DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi (US-2012/0017642) in view of Sato (US-2011/0293346).
Regarding claim 1 (Original), Teranishi (US-2012/0017642) discloses a glass film manufacturing method in which manufacture-related processing is performed on a glass film while the glass film is conveyed, 
the glass film manufacturing method comprising the step of conveying the glass film (glass film G) on a suction supporting mechanism (conveyor belt 16 with suction holes 16a),
wherein the suction supporting mechanism (conveyor belt 16) is configured to suck only a partial region of the glass film in a width direction of the glass film (G). 
While Teranishi does not explicitly state that the conveyor belt 16 is driven to rotate, it would have been obvious to one of ordinary skill in the art to have used a rotating conveyor belt (i.e. a supporting mechanism driven to rotate) in view of the drawing in Figure 3A of Teranishi seemingly showing two rollers onto which the belt (16) is wound, as well as the basic functional structure required for a conveyor to convey an item, which is typically movement of the conveyor. 
As to the region of the glass film being sucked only being partial in a width direction of the glass film, Teranishi fails to explicitly show the arrangement of suction holes 16a underneath the glass film G.  However, Sato (US-2011/0293346) show a suction supporting mechanism (middle conveyor belt 1) (Fig. 4) which extends in a width direction over only a partial region of the workpiece (Fig. 4).  Sato teaches both an endless conveying belt formed as one integral part (Fig. 7), as well as one of a plurality of narrow conveying belts (Fig. 4), each extending over a different width of the workpiece.  Given the absence of description within the specification of Teranishi regarding what type of belt arrangement is underneath the workpiece, it therefore would have been obvious to use a suction conveyor known in the art, such as the conveyor belt in Figure 4 of Sato in order to reduce cost by reducing the amount of belt material used [Sato; paragraph 0014].   
Regarding claim 2 (Currently Amended), Teranishi, as modified by Sato, discloses the  glass film manufacturing method according to claim 1, wherein Sato further teaches a width of the partial region (the width of middle belt 1 of Sato) is equal to or smaller than a half of an entire width of the [workpiece] (30) (Fig. 4).  Sato shows that the belt is one of three and all seemingly are placed underneath the workpiece to properly hold and convey the workpiece.  Therefore, each belt is 1/3 of the width, or less, thus being smaller than a half of an entire width of the workpiece. 
Regarding claim 3 (Currently Amended), Teranishi, as modified by Sato, discloses the glass film manufacturing method according to claim 1, wherein Sato further teaches the partial region includes a center portion (middle belt 1) of the glass film in the width direction (Fig. 4). 
Regarding claim 4 (Original), Teranishi, as modified by Sato, discloses the glass film manufacturing method according to claim 3, wherein Sato further teaches the suction supporting mechanism (middle conveyor 1) comprises a belt conveyor (conveyor belt 1) (Fig. 4 of Sato) including a suction portion only at a position corresponding to the center portion of the [workpiece] (30) in the width direction (the middle belt 1 shown in Figure 4 as being placed in the middle) (Fig. 4 of Sato). 
Regarding claim 6 (Original), Teranishi, as modified by Sato, discloses the glass film manufacturing method according to claim 3, wherein Teranishi discloses the suction supporting mechanism comprises a suction roller (as stated in the rejection of claim 1, Figure 4 makes obvious the use of rollers with a conveyor belt and therefore the conveyor belt 16 with the rollers shown in Figure 4 make the structure that of a “suction roller” as claimed), while Sato further teaches including a suction portion (the suction portion of the belt) only at a position corresponding to the center portion (i.e. middle portion relative to the ends) of the [workpiece] (30) in the width direction (Fig. 4 of Sato).
	Regarding claim 7 (Currently Amended), Teranishi, as modified by Sato, disclose the glass film manufacturing method according to claim 1, wherein Teranishi further discloses the glass film (G) is taken up and collected by a take-up roller (glass rolls 20) after the manufacture-related processing (cleaving/separating) is performed on the glass film (G) paid out from a feed roller (glass roll 13) (Fig. 3A). 
	Regarding claim 8 (New), Teranishi, as modified by Sato, discloses the glass film manufacturing method according to claim 2, wherein Sato further teaches the partial region includes a center portion (middle belt 1) of the [workpiece] (30) the width direction (Fig. 4 of Sato).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi (US-2012/0017642) in view of Sato (US-2011/0293346) and further in view of Krause (US-7,490,714).
Regarding claim 5 (Original), Teranishi, as modified by Sato, discloses the glass film manufacturing method according to claim 4,
wherein the belt conveyor (conveyor belt 1) is divided into a plurality of belt conveyors (3 conveyor belts in Figure 4 of Sato) in the width direction (Fig. 4 of Sato), and
wherein the suction portion is provided in a center belt conveyor (middle conveyor 1) arranged at a center portion in the width direction among the divided belt conveyors (Fig. 4). 
Neither Teranishi or Sato disclose that the suction portion is provided only in a center belt conveyor.  However, Krause (US-7,490,714) teaches a belt conveyor divided into a plurality of belts (2) where the outer belts (2) do not have suction portions (Fig. 1).  Since Sato teaches not only the reduction in material of the belt, but also the reduction of apertures (where Figure 4 shows 6 rows of apertures and Figure 7 shows 13 rows of apertures), it therefore would have been obvious to one of ordinary skill in the art to remove the suction portion from the outer belts for the sake of cost by reducing the amount of tubing and chambers required for running a suction line to those apertures [Sato; paragraph 0014], while maintaining suction ports symmetrically placed about the middle axis of the workpiece as shown in both Figures 4 and 7 of Sato.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2,877,607, US-4,804,081, US-20020020489, US-20060213382, US-20110139581, US-20110293346, US-20110272249, and US-20160159069 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723